 


113 HR 2552 IH: Colorado Wilderness Act of 2013
U.S. House of Representatives
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2552 
IN THE HOUSE OF REPRESENTATIVES 
 
June 27, 2013 
Ms. DeGette introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To designate certain lands in the State of Colorado as components of the National Wilderness Preservation System, and for other purposes. 
 
 
1.Short title; definition 
(a)Short titleThis Act may be cited as the Colorado Wilderness Act of 2013. 
(b)Secretary definedAs used in this Act, the term Secretary means the Secretary of the Interior or the Secretary of Agriculture, as appropriate. 
2.Additions to national wilderness preservation system in the State of Colorado 
(a)AdditionsSection 2(a) of the Colorado Wilderness Act of 1993 (Public Law 103–77; 107 Stat. 756; 16 U.S.C. 1132 note) is amended— 
(1)in paragraph (4) by striking 1993, and inserting 1993, and certain lands managed by the Gunnison Field Office which comprise approximately 3,325 acres, as depicted on a map titled Proposed Powderhorn Wilderness Addition and dated October 20, 2010,; and 
(2)by adding at the end the following paragraphs: 
 
(22)Certain lands managed by the Colorado River Valley Field Office of the Bureau of Land Management which comprise approximately 15,200 acres, as generally depicted on a map titled Bull Gulch and Castle Peak Proposed Wilderness Areas, dated October 20, 2010, which shall be known as the Bull Gulch Wilderness. 
(23)Certain lands managed by the Colorado River Valley Field Office of the Bureau of Land Management which comprise approximately 12,225 acres, as generally depicted on a map titled Bull Gulch and Castle Peak Proposed Wilderness Areas, dated October 20, 2010, which shall be known as the Castle Peak Wilderness. 
(24)Certain lands managed by the Colorado River Valley Field Office of the Bureau of Land Management which comprise approximately 325 acres, as generally depicted on a map titled Maroon Bells Proposed Wilderness, dated October 20, 2010, which is hereby incorporated in and shall be deemed to be a part of the Maroon Bells-Snowmass Wilderness Area designated by Public Law 88–577. 
(25)Certain lands managed by the Gunnison Field Office of the Bureau of Land Management which comprise approximately 38,180 acres, as generally depicted on a map titled Redcloud and Handies Peak Proposed Wildernesses, dated October 21, 2010, which shall be known as the Redcloud Peak Wilderness. 
(26)Certain lands managed by the Gunnison Field Office of the Bureau of Land Management which comprise approximately 16,350 acres, as generally depicted on a map titled Redcloud and Handies Peak Proposed Wildernesses, dated October 21, 2010, which shall be known as the Handies Peak Wilderness. 
(27)Certain lands managed by the Royal Gorge Field Office of the Bureau of Land Management or located in the Pike National Forest which comprise approximately 19,825 acres, as generally depicted on a map titled Browns Canyon Proposed Wilderness Area, dated October 20, 2010, which shall be known as the Browns Canyon Wilderness. 
(28)Certain lands managed by the Royal Gorge Field Office of the Bureau of Land Management which comprise approximately 16,690 acres, as generally depicted on a map titled McIntyre Hills Proposed Wilderness Area, dated October 20, 2010, which shall be known as the McIntyre Hills Wilderness. 
(29)Certain lands managed by the Glenwood Springs Field Office of the Bureau of Land Management which comprise approximately 11,701 acres, as generally depicted on a map titled Grand Hogback Proposed Wilderness Area, dated May 31, 2011, which shall be known as the Grand Hogback Wilderness. 
(30)Certain lands managed by the Glenwood Springs Field Office of the Bureau of Land Management or located in the White River National Forest which comprise approximately 16,427 acres, as generally depicted on a map titled Deep Creek Proposed Wilderness and Flat Tops Proposed Wilderness Addition and dated is June 26, 2013, and which are hereby incorporated in and shall be deemed to be a part of the Flat Tops Wilderness designated by Public Law 94–146. 
(31)Certain lands managed by the Grand Junction Field Office which comprise approximately 25,881 acres, as generally depicted on a map titled Demaree Canyon Proposed Wilderness Area, dated May 31, 2011, which shall be known as the Demaree Canyon Wilderness. 
(32)Certain lands managed by the Grand Junction Field Office which comprise approximately 30,557 acres, as generally depicted on a map titled South Shale Ridge and Little Book Cliffs Proposed Wilderness, dated May 31, 2011, which shall be known as the Little Bookcliffs Wilderness. 
(33)Certain lands managed by the Grand Junction Field Office which comprise approximately 27,569 acres, as generally depicted on a map titled South Shale Ridge and Little Book Cliffs Proposed Wilderness, dated May 31, 2011, which shall be known as the South Shale Ridge Wilderness. 
(34)Certain lands managed by the Glenwood Springs Field Office or located in the White River National Forest which comprise approximately 20,843 acres, as generally depicted on a map titled Deep Creek Proposed Wilderness and Flat Tops Proposed Wilderness Addition and dated is June 26, 2013, upon being designated as wilderness as provided by section 3(h)(2) of the Colorado Wilderness Act of 2013. 
(35)Certain lands managed by the Glenwood Springs Field Office which comprise approximately 15,679 acres, as generally depicted on a map titled Pisgah Mountain Proposed Wilderness and date is June 26, 2013, upon being designated as wilderness as provided by section 3(h)(2) of the Colorado Wilderness Act of 2013.. 
(b)Further additionsThe following lands in the State of Colorado administered by the Bureau of Land Management or the United States Forest Service are hereby designated as wilderness and, therefore, as components of the National Wilderness Preservation System: 
(1)Certain lands managed by the Colorado River Valley Field Office of the Bureau of Land Management or located in the White River National Forest: which comprise approximately 21,900 acres, as generally depicted on a map titled Assignation Ridge Proposed Wilderness Area, dated May 31, 2011, which shall be known as the Thompson Creek Wilderness. 
(2)Certain lands managed by the Royal Gorge Field Office of the Bureau of Land Management which comprise approximately 20,950 acres, as generally depicted on a map titled Badger Creek Proposed Wilderness Area, dated October 20, 2010, which shall be known as the Badger Creek Wilderness. 
(3)Certain lands managed by the Royal Gorge Field Office of the Bureau of Land Management which comprise approximately 33,425 acres, as generally depicted on a map titled Beaver Creek Proposed Wilderness Area, dated October 20, 2010, which shall be known as the Beaver Creek Wilderness. 
(4)Certain lands managed by the Royal Gorge Field Office of the Bureau of Land Management or located in the San Isabel National Forest which comprise approximately 33,525 acres, as generally depicted on a map titled Grape Creek Proposed Wilderness Area, October 20, 2010, which shall be known as the Grape Creek Wilderness. 
(5)Certain lands managed by the Grand Junction Field Office of the Bureau of Land Management which comprise approximately 21,110 acres, as generally depicted on a map titled Bangs Canyon Proposed Wilderness Area, dated May 31, 2011, which shall be known as the Bangs Canyon Wilderness. 
(6)Certain lands managed by the Grand Junction Field Office of the Bureau of Land Management which comprise approximately 14,089 acres, as generally depicted on a map titled Granite Creek, Unaweep and Palisade Proposed Wilderness, dated June 14, 2011, which shall be known as the Granite Creek Wilderness. 
(7)Certain lands managed by the Grand Junction Field Office of the Bureau of Land Management which comprise approximately 26,914 acres, as generally depicted on a map titled Granite Creek, Unaweep and Palisade Proposed Wilderness, dated June 14, 2011, which shall be known as the Palisade Wilderness. 
(8)Certain lands managed by the Grand Junction Field Office of the Bureau of Land Management or located in the Uncompahgre National Forest, which comprise approximately 39,392 acres, as generally depicted on a map titled Granite Creek, Unaweep and Palisade Proposed Wilderness, dated June 14, 2011, which shall be known as the Unaweep Wilderness. 
(9)Certain lands managed by the Grand Junction Field Office of the Bureau of Land Management and San Juan Field Office and in the Manti-LaSal National Forest which comprise approximately 65,448 acres, as generally depicted on a map titled Sewemup Mesa Proposed Wilderness Area, dated May 31, 2011, which shall be known as the Sewemup Mesa Wilderness. 
(10)Certain lands managed by the Kremmling Field Office of the Bureau of Land Management which comprise approximately 33 acres, as generally depicted on a map titled Platte River Addition Proposed Wilderness Area, dated May 31, 2011, and which are hereby incorporated in and shall be deemed to be part of the Platte River Wilderness designated by Public Law 98–550. 
(11)Certain lands managed by the Uncompahgre Field Office of the Bureau of Land Management or located in the Uncompahgre National Forest which comprise approximately 22,604 acres, as generally depicted on a map titled Roubideau Proposed Wilderness Area, dated May 31, 2011, which shall be known as the Roubideau Wilderness. 
(12)Certain lands managed by the Uncompahgre Field Office of the Bureau of Land Management or located in the Uncompahgre National Forest which comprise approximately 13,288 acres, as generally depicted on a map titled Norwood Canyon Proposed Wilderness Area, dated May 31, 2011, which shall be known as the Norwood Canyon Wilderness. 
(13)Certain lands managed by the San Juan Field Office of the Bureau of Land Management which comprise approximately 25,947 acres, as generally depicted on a map titled Cross Canyon Proposed Wilderness Area, dated May 31, 2011, which shall be known as the Cross Canyon Wilderness. 
(14)Certain lands managed by the San Juan Field Office of the Bureau of Land Management which comprise approximately 33,467 acres, as generally depicted on a map titled McKenna Peak Proposed Wilderness Area, May 31, 2011, which shall be known as the McKenna Peak Wilderness. 
(15)Certain lands managed by the San Juan Field Office of the Bureau of Land Management Certain lands which comprise approximately 14,598 acres, as generally depicted on a map titled Weber-Menefee Mountain Proposed Wilderness Area, dated May 31, 2011, which shall be known as the Weber-Menefee Mountain Wilderness. 
(16)Certain lands managed by the Uncompahgre and San Juan Field Offices of the Bureau of Land Management which comprise approximately 41,133 acres, as generally depicted on a map titled Dolores River Canyon Proposed Wilderness Area, dated May 31, 2011, which shall be known as the Dolores River Canyon Wilderness. 
(17)Certain lands managed by the San Juan Field Office of the Bureau of Land Management or located in the San Juan National Forest which comprise approximately 32,050 acres, as generally depicted on a map titled Snaggletooth Proposed Wilderness Area, dated May 31, 2011, which shall be known as the Snaggletooth Wilderness. 
(c)West elk additionCertain lands in the State of Colorado administered by the Gunnison Field Office of the Bureau of Land Management, the United States Forest Service, and the Bureau of Reclamation which comprise approximately 5,000 acres, as generally depicted on a map titled West Elk Addition Proposed Wilderness Area, dated December 13, 2010, are hereby designated as wilderness and, therefore, as components of the National Wilderness Preservation System and are hereby incorporated in and shall be deemed to be a part of the West Elk Wilderness designated by Public Law 88–577. The boundary adjacent to Blue Mesa Reservoir shall be 50 feet landward from the water’s edge, and shall change according to the water level. 
(d)Blue mesa reservoirIf the Bureau of Reclamation determines that lands within the West Elk Wilderness Addition are necessary for future expansion of the Blue Mesa Reservoir, the Secretary shall by publication of a revised boundary description in the Federal Register revise the boundary of the West Elk Wilderness Addition. 
(e)Maps and descriptionsAs soon as practicable after the date of enactment of the Act, the Secretary shall file a map and a boundary description of each area designated as wilderness by this section with the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate. Each map and boundary description shall have the same force and effect as if included in this Act, except that the Secretary may correct clerical and typographical errors in the map or boundary description. The maps and boundary descriptions shall be on file and available for public inspection in the Office of the Director of the Bureau of Land Management, Department of the Interior, and in the Office of the Chief of the Forest Service, Department of Agriculture, as appropriate. 
(f)State and private landsLands within the exterior boundaries of any wilderness area designated under this section that are owned by the State of Colorado or by a private entity shall be included within such wilderness area if such lands are acquired by the United States. Such lands may be acquired by the United States only as provided in the Wilderness Act (16 U.S.C. 1131 et seq.). 
3.Administrative provisions 
(a)In generalSubject to valid existing rights, lands designated as wilderness by this Act shall be managed by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and this Act, except that, with respect to any wilderness areas designated by this Act, any reference in the Wilderness Act to the effective date of the Wilderness Act shall be deemed to be a reference to the date of enactment of this Act. 
(b)GrazingGrazing of livestock in wilderness areas designated by this Act shall be administered in accordance with the provisions of section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)), as further interpreted by section 108 of Public Law 96–560, and the guidelines set forth in appendix A of House Report 101–405 of the 101st Congress. 
(c)State jurisdictionAs provided in section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this Act shall be construed as affecting the jurisdiction or responsibilities of the State of Colorado with respect to wildlife and fish in Colorado. 
(d)Buffer zones 
(1)In generalNothing in this Act creates a protective perimeter or buffer zone around any area designated as wilderness by section 2. 
(2)Activities outside wildernessThe fact that an activity or use on land outside the areas designated as wilderness by section 2 can be seen or heard within the wilderness shall not preclude the activity or use outside the boundary of the wilderness. 
(e)Military helicopter overflights 
(1)In generalNothing in this Act restricts or precludes— 
(A)low-level overflights of military helicopters over the areas designated as wilderness by section 2, including military overflights that can be seen or heard within any wilderness area; 
(B)military flight testing and evaluation; or 
(C)the designation or creation of new units of special use airspace, or the establishment of military flight training routes over any wilderness area. 
(2)Aerial navigation training exercisesThe Colorado Army National Guard, through the High-Altitude Army National Guard Aviation Training Site, may conduct aerial navigation training maneuver exercises over the wilderness areas designated by this Act— 
(A)in a manner consistent with the memorandum of understanding dated August 4, 1987, entered into among the Colorado Army National Guard, the Bureau of Land Management, and the Forest Service; or 
(B)in a manner consistent with a subsequent memorandum of understanding entered into among the Colorado Army National Guard, the Bureau of Land Management, and the Forest Service. 
(f)Running eventsThe Secretary may continue to authorize competitive running events currently permitted in the Redcloud Peak Wilderness Area and Handies Peak Wilderness Area in a manner compatible with the preservation of such areas as wilderness. 
(g)Land tradesIf the Secretary trades privately owned land within the perimeter of the Redcloud Peak Wilderness Area or the Handies Peak Wilderness Area in exchange for Federal land, then such Federal land shall be located in Hinsdale County, Colorado. 
(h)Potential wilderness designations 
(1)In generalThe following lands are designated as potential wilderness areas: 
(A)Certain lands managed by the Glenwood Springs Field Office or located in the White River National Forest which comprise approximately 20,843 acres, as generally depicted on a map titled Deep Creek Proposed Wilderness and Flat Tops Proposed Wilderness Addition and dated is June 26, 2013, which, upon designation as wilderness under paragraph (2), shall be known as the Deep Creek Wilderness. 
(B)Certain lands managed by the Glenwood Springs Field Office which comprise approximately 15,679 acres, as generally depicted on a map titled Pisgah Mountain Proposed Wilderness and date is June 26, 2013, which, upon designation as wilderness under paragraph (2), shall be known as the Pisgah Mountain Wilderness. 
(2)Designation as wildernessLands designated as a potential wilderness area by subparagraph (A) or (B) of paragraph (1) shall be designated as wilderness on the date on which the Secretary publishes in the Federal Register a notice that all nonconforming uses of those lands authorized by subsection (e) in the potential wilderness area that would be in violation of the Wilderness Act (16 U.S.C. 1131 et seq.) have ceased. Such publication in the Federal Register and designation as wilderness shall occur for the potential wilderness area as the nonconforming uses cease in that potential wilderness area and designation as wilderness is not dependent on cessation of nonconforming uses in the other potential wilderness area. 
(3)ManagementExcept for activities provided for under subsection (e), lands designated as a potential wilderness area by paragraph (1) shall be managed by the Secretary in accordance with the Wilderness Act as wilderness pending the designation of such lands as wilderness under this subsection. 
4.Water 
(a)Effect on water rightsNothing in this Act— 
(1)affects the use or allocation, in existence on the date of enactment of this Act, of any water, water right, or interest in water; 
(2)affects any vested absolute or decreed conditional water right in existence on the date of enactment of this Act, including any water right held by the United States; 
(3)affects any interstate water compact in existence on the date of enactment of this Act; 
(4)authorizes or imposes any new reserved Federal water rights; and 
(5)shall be considered to be a relinquishment or reduction of any water rights reserved or appropriated by the United States in the State on or before the date of the enactment of this Act. 
(b)Midstream areas 
(1)PurposeThe purpose of this subsection is to protect for the benefit and enjoyment of present and future generations— 
(A)the unique and nationally important values of areas designated as wilderness by section 2(b) (including the geological, cultural, archaeological, paleontological, natural, scientific, recreational, environmental, biological, wilderness, wildlife, riparian, historical, educational, and scenic resources of the public land); and 
(B)the water resources of area streams, based on seasonally available flows, that are necessary to support aquatic, riparian, and terrestrial species and communities. 
(2)Wilderness water rights 
(A)In generalThe Secretary shall ensure that any water rights within the wilderness designated by section 2(b) required to fulfill the purposes of such wilderness are secured in accordance with subparagraphs (B) through (G). 
(B)State law 
(i)Procedural requirementsAny water rights for which the Secretary pursues adjudication shall be appropriated, adjudicated, changed, and administered in accordance with the procedural requirements and priority system of State law. 
(ii)Establishment of water rights 
(I)In generalExcept as provided in subclause (II), the purposes and other substantive characteristics of the water rights pursued under this paragraph shall be established in accordance with State law. 
(II)ExceptionNotwithstanding subclause (I) and in accordance with this Act, the Secretary may appropriate and seek adjudication of water rights to maintain surface water levels and stream flows on and across the wilderness designated by section 2(b) to fulfill the purposes of such wilderness. 
(C)DeadlineThe Secretary shall promptly, but not earlier than January 1, 2016, appropriate the water rights required to fulfill the purposes of the wilderness designated by section 2(b). 
(D)Required determinationThe Secretary shall not pursue adjudication for any instream flow water rights unless the Secretary makes a determination pursuant to subparagraph (E)(ii) or (F). 
(E)Cooperative enforcement 
(i)In generalThe Secretary shall not pursue adjudication of any Federal instream flow water rights established under this paragraph if— 
(I)the Secretary determines, upon adjudication of the water rights by the Colorado Water Conservation Board, that the Board holds water rights sufficient in priority, amount, and timing to fulfill the purposes of this subsection; and 
(II)the Secretary has entered into a perpetual agreement with the Colorado Water Conservation Board to ensure full exercise, protection, and enforcement of the State water rights within the Wilderness to reliably fulfill the purposes of this subsection. 
(ii)AdjudicationIf the Secretary determines that the provisions of clause (i) have not been met, the Secretary shall adjudicate and exercise any Federal water rights required to fulfill the purposes of the Wilderness in accordance with this paragraph. 
(F)Insufficient water rightsIf the Colorado Water Conservation Board modifies the instream flow water rights obtained under subparagraph (E) to such a degree that the Secretary determines that water rights held by the State are insufficient to fulfill the purposes of this Act, the Secretary shall adjudicate and exercise Federal water rights required to fulfill the purposes of this Act in accordance with subparagraph (B). 
(G)Failure to complyThe Secretary shall promptly act to exercise and enforce the water rights described in subparagraph (E) if the Secretary determines that— 
(i)the State is not exercising its water rights consistent with subparagraph (E)(i)(I); or 
(ii)the agreement described in subparagraph (E)(i)(II) is not fulfilled or complied with sufficiently to fulfill the purposes of this Act. 
(3)Water resource facilityNotwithstanding any other provision of law, beginning on the date of enactment of this Act, neither the President nor any other officer, employee, or agent of the United States shall fund, assist, authorize, or issue a license or permit for development of any new irrigation and pumping facility, reservoir, water conservation work, aqueduct, canal, ditch, pipeline, well, hydropower project, transmission, other ancillary facility, or other water, diversion, storage, or carriage structure in the wilderness designated by section 2(b). 
(c)Access and operation 
(1)DefinitionAs used in this subsection, the term water resource facility means irrigation and pumping facilities, reservoirs, water conservation works, aqueducts, canals, ditches, pipelines, wells, hydropower projects, and transmission and other ancillary facilities, and other water diversion, storage, and carriage structures. 
(2)Access to water resource facilitiesSubject to the provisions of this subsection, the Secretary shall allow reasonable access to water resource facilities in existence on the date of enactment of this Act within the areas described in sections 2(b) and 2(c), including motorized access where necessary and customarily employed on routes existing as of the date of enactment of this Act. 
(3)Access routesExisting access routes within such areas customarily employed as of the date of enactment of this Act may be used, maintained, repaired, and replaced to the extent necessary to maintain their present function, design, and serviceable operation, so long as such activities have no increased adverse impacts on the resources and values of the areas described in sections 2(b) and 2(c) than existed as of the date of enactment of this Act. 
(4)Use of water resource facilitiesSubject to the provisions of this subsection and subsection (a)(4), the Secretary shall allow water resource facilities existing on the date of enactment of this Act within areas described in sections 2(b) and 2(c) to be used, operated, maintained, repaired, and replaced to the extent necessary for the continued exercise, in accordance with Colorado State law, of vested water rights adjudicated for use in connection with such facilities by a court of competent jurisdiction prior to the date of enactment of this Act. The impact of an existing facility on the water resources and values of the area shall not be increased as a result of changes in the adjudicated type of use of such facility as of the date of enactment of this Act. 
(5)Repair and maintenanceWater resource facilities, and access routes serving such facilities, existing within the areas described in sections 2(b) and 2(c) on the date of enactment of this Act shall be maintained and repaired when and to the extent necessary to prevent increased adverse impacts on the resources and values of the areas described in sections 2(b) and 2(c). 
 
